.   .   i




                                   E   ATTORNEX           GENERAL
                                            OF    -XAS


              WILL WILSON
            *-I-roRNEY csENER*L
                                                  June 14, 1960

                  Mr. V. D. Housworth
                  Executive Secretary
                  State Board of Barber Examiners
                  Austin, Texas
                                                   Opinion No. WW-858
                                                   Re:   Eligibility  of an out
                                                         of state applicant   for
                                                         a Texas, Barber's License
                                                         to take another~'examlna-
                                                         tlon in Texas after fall-
                  Dear Mr. Housworth:                    lng two examinations,
                             iWe are in-receipt   of your letter requesting an
                  opinion     from this office.     In your letter you stated as
                  follows:
                                  "Section 13 of the Texas Barber Law
                             provides that a barber from another state
                             must show that he has worked as a licensed
                             barber in another state for two years lm-
                             mediately prior to making application  for
                             the examination in this state.
                                  "The out of state applicant   is given
                             two opportunities    to take the examination,
                             and falling   both, It provides that he must
                             cease practicing    in this State.
                                  "We have always Interpreted   this part
                             of the law to mean that an out-of-state
                             applicant who fails   the two examinations
                             must work In another state for two years
                             before he would be ellgiblle    to take another
                             etiminatlon  In Texas.   This is the part of
                             the Law we want the opinion to cover."
                          Section 13, Article       734a, Vernon's   Penal Code, reads
                  in part as folloWa: '~:.'
                                  "Any person who is at least sixteen
                             and one-half years of age, and who can
                             furnish evidence of good moral character
Mr. V. D. Housworth,    Page 2 (WW-858)

         and temperate habits,  and who has a diploma
         showing graduation from a seven-grade gram-
         mar school,  or Its equivalent as determined
         by an examination conducted by the Board,
         and either ‘~


                “(b)  Who can prove by personal affidavit
         that he has practiced      as a barber in another
         State for at least two years Immediately prior
         to maklnn anollcatlon      in this State. and who
         possesse‘;; the qualifications     required by this
         Act, shall, upon payment of the required fee,
         be issued a permit to practice        as a journeyman
         barber only until he Is called by the Board of
         Barber Examiners to determine his fitness           to
         receive a certificate      of registration    to prac-
         tice barbering.     Should such applicant      fall
         to pass the required examination he shall be
         allowed to practice     as a journeyman barber
         until he Is called by the Board for the, next
         term of examination.       Should he fail at the
         examination he must cease to practice         barber-
         ing In this state,”      (Rnphaels addedI.
         The Legislature    of the State of Texas In provldlng
the quailflcatlona     which the Board of Barber Examiners are
to enforce,    provided for a type of reclproclty   to cover
those persons ‘outside the State of Texas, who meet eubstan-
tlally  equal standards and qualifications     which the law
provides for those within the State.
         It Is our opinion that Section 13, above quoted, Is
clear and to the point In providing that a person who seeks
to obtaln a Texas License to practice   barberlng in this State
by qualifying  under this Section of the Act and who twice
falls his examination,   can no longer practice  barberlng In
Texas, at least until he requalifies.
         Subsection   (b) of Seatlon 13 provides that to qualify
as a journeyman,    such pereon must have “for at least two years
Immediately prior to making application       In thle State” practic-
ed as a barber.     His failing    two examlnatione disquallfles    him
from obtaining a license,      and  he must cease  to practice   barber-
ing in this State under this Section.        He cannot Immediately
reapply under this Section for he cannot meet the qualifications
of said Section which provide that he must have practiced          for
two years in another State.,
Mr. V. D. Housworth,   Page 3 (WW-858)

           It Is our opinion that such a person may qualify
himself In order to take another examination by at least
two methods.     The first  Is to meet those qualifications
as provided In Section 7 of the Act which are the general
qualifications    that applicants  must generally   meet to
obtain a license.      The second method would be to withdraw
from the state and requalify      as a "journeyman" under
Section 13 of this Act.
                             SUMMARY
         A person who seeks to come under the provl-
         sions of Section 13, Article   734a, Vernon's
         Penal Code, after failing   once to obtain his
         license to practice  barbering in Texas by
         failing  the two examinations provided for by
         said statute,  must withdraw from the state
         and practice  for two years more outside of
         Texas to requal.lfy for examination.




LFP:mm
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairman
Iola B. Wilcox
W. 0. Shultz
Raymond V. Loftin,   Jr.
Houghton Brownlee

REVIEWEDFOR THE ATTORNEY
                       GENERAL
BY: Leonard Passmore